          Case 1:15-cv-01462-DAD-GSA Document 107 Filed 11/02/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   DEVONTE HARRIS,                            1:15-cv-01462-DAD-GSA-PC
12                Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                FOR RECONSIDERATION
13         vs.                                  (ECF No. 86.)
14   HUMBERTO GERMAN, et al.,
15                Defendants.
16

17

18

19   I.     BACKGROUND
20          Devonte Harris (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
21   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with the First
22   Amended Complaint filed by Plaintiff on March 14, 2016, against defendants Correctional
23   Officer (C/O) Humberto German, C/O Philip Holguin, and C/O R. Burnitzki (collectively,
24   “Defendants”), for use of excessive force in violation of the Eighth Amendment; and against
25   defendant C/O Philip Holguin for retaliation in violation of the First Amendment. (ECF No. 8.)
26          On December 6, 2019, the court issued an order denying Plaintiff’s motion for imposition
27   of discovery sanctions on Defendants. (ECF No. 84.) On October 29, 2020, Plaintiff filed a
28   motion for reconsideration of the order. (ECF No. 105.)

                                                    1
           Case 1:15-cv-01462-DAD-GSA Document 107 Filed 11/02/20 Page 2 of 3



 1   II.    MOTION FOR RECONSIDERATION
 2          Rule 60(b) allows the Court to relieve a party from an order for “(1) mistake,
 3   inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable
 4   diligence, could not have been discovered in time to move for a new trial under Rule 59(b); (3)
 5   fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an
 6   opposing party; (4) the judgment is void; or (6) any other reason that justifies relief.” Fed. R.
 7   Civ. P. 60(b). Under Rule 60, a motion for “relief from a final judgment, order or proceeding”
 8   may be filed within a “reasonable time,” but must be filed “no more than a year after the entry of
 9   the judgment or order or the date of the proceeding” for reasons (1), (2), and (3). Fed. R. Civ. P.
10   60(c)(1). Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent manifest
11   injustice and is to be utilized only where extraordinary circumstances . . .” exist. Harvest v.
12   Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation omitted). The
13   moving party “must demonstrate both injury and circumstances beyond his control . . . .” Id.
14   (internal quotation marks and citation omitted). In seeking reconsideration of an order, Local
15   Rule 230(k) requires Plaintiff to show “what new or different facts or circumstances are claimed
16   to exist which did not exist or were not shown upon such prior motion, or what other grounds
17   exist for the motion.”
18          “A motion for reconsideration should not be granted, absent highly unusual
19   circumstances, unless the district court is presented with newly discovered evidence, committed
20   clear error, or if there is an intervening change in the controlling law,” Marlyn Nutraceuticals,
21   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks
22   and citations omitted, and “[a] party seeking reconsideration must show more than a
23   disagreement with the Court’s decision, and recapitulation . . . ” of that which was already
24   considered by the Court in rendering its decision,” U.S. v. Westlands Water Dist., 134 F.Supp.2d
25   1111, 1131 (E.D. Cal. 2001). To succeed, a party must set forth facts or law of a strongly
26   convincing nature to induce the court to reverse its prior decision. See Kern-Tulare Water Dist.
27   v. City of Bakersfield, 634 F.Supp. 656, 665 (E.D. Cal. 1986), affirmed in part and reversed in
28   part on other grounds, 828 F.2d 514 (9th Cir. 1987).

                                                     2
             Case 1:15-cv-01462-DAD-GSA Document 107 Filed 11/02/20 Page 3 of 3



 1             Plaintiff has not set forth facts or law of a strongly convincing nature in his motion for
 2   reconsideration to induce the Court to reverse its prior decision. Therefore, the motion for
 3   reconsideration shall be denied.
 4   III.      CONCLUSION
 5             Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion for
 6   reconsideration, filed on October 29, 2020, is DENIED.
 7
     IT IS SO ORDERED.
 8

 9          Dated:   October 31, 2020                             /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       3
